Citation Nr: 1436166	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for lung cancer due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease (also claimed as heart attack) due to herbicide exposure.

3.  Entitlement to service connection for Type II diabetes mellitus due to herbicide exposure.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

With respect to the coronary artery disease (CAD), diabetes mellitus and hearing loss claims, the Board notes that these issues were not certified for appeal.  However, the Board finds that the statement from the Veteran received in December 2010 with the subject as "Notice of Disagreement" and specifically highlighting heart attack, lung cancer, diabetes mellitus, and hearing loss to be sufficient to identify all of those issues as being included in the Notice of Disagreement.  The cover page has been amended accordingly.

For the reasons explained below, the issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  During the Vietnam Era, the Veteran served on board a ship that entered the inland waterways of the Republic of Vietnam; he is presumed to have been exposed to herbicide agents.

2.  The Veteran has been diagnosed with lung cancer, coronary artery disease status post cardiac stent, and Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board finds that the statement from the Veteran received in December 2010 with the subject as "Notice of Disagreement" and specifically highlighting heart attack, lung cancer, and diabetes mellitus, to be sufficient to identify all of those issues as being included in the Notice of Disagreement.  The RO has not issued a statement of the case concerning the claims for service connection heart attack (coronary artery disease) and diabetes mellitus.  Usually, when the Board determines a notice of disagreement has been filed but the RO has not issued a statement of the case, remand is the appropriate course of action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, as the basis for the prior denial was the absence of verification of Vietnam service and the Board concludes below that the Veteran was exposed to Agent Orange during the Vietnam era, the Board is accepting jurisdiction of the heart and diabetes issues for consideration    on the merits.  In this regard, there is no prejudice to the Veteran by the Board's favorable action, and remand for a statement of the case in light of the facts of this case would serve only to delay an ultimate grant of benefits.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see generally Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curium) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction).

Turning to the merits of the case, the Veteran contends that he is entitled to service connection for lung cancer, a heart attack and diabetes mellitus as a result of herbicide exposure.  Specifically, he alleges that he was exposed to Agent Orange while variously serving aboard the USS McMorris, USS Ozbourn, and the USS Towers between 1963 and 1973, and during a two-day period during which he was on land in Danang while transitioning to the USS Ozbourn.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of a current disability, in-service incurrence or aggravation of an injury or disease, and a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record clearly establishes a diagnosis of lung cancer, coronary artery disease status post cardiac stent, and Type II diabetes mellitus, as evidenced by VA treatment records.  All three of these diseases have been found by VA as being associated with exposure to certain herbicide agents if a veteran served in the Republic of Vietnam during the prescribed period.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

At issue here is whether the Veteran had the requisite service to entitle him to the presumption of exposure to herbicides.  In this regard, service connection for lung cancer, ischemic heart disease and Type II diabetes mellitus may be warranted on a presumptive basis if the evidence establishes that the Veteran had actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, which includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, thereby entitling  him to the presumption of herbicide exposure.  38 C.F.R. § 3.307(a); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute). 

After resolving all doubt in favor of the Veteran, the Board finds that it is as likely as not that the Veteran had qualifying service in Vietnam to warrant entitlement to the presumption of herbicide exposure.  The Veteran's DD Forms 214 reveal that  he was awarded, among other medals, the Combat Action Ribbon and a Vietnam Service Medal with a bronze service star.  Available service personnel records show that in June 1965, the Veteran was assigned to the USS McMorris, which served as the flagship of Commander Escort Squadron Five on Market Time operations off Vietnam and was in contact with the enemy.  The USS McMorris is listed by VA  as one of the Navy and Coast Guard Ships Associated with Service in Vietnam.  In this regard, it is noted that the USS McMorris entered inland Qui Nhon Bay in July 1965, and, according to the Dictionary of American Naval Fighting Ships, following its Vietnam tour, the USS McMorris returned to Hawaii in late August 1965.  There is nothing in the record to suggest that the Veteran was not continuously assigned to the USS McMorris between June 1965 and August 1965, or that he was otherwise not on the USS McMorris in July 1965, when it went inland in Vietnam.  Indeed, subsequent personnel records show that the Veteran was still assigned to the USS McMorris in July 1966.  Thus, the preponderance of the evidence supports that the Veteran was assigned to the USS McMorris in July 1965, when it entered inland Qui Nhon Bay.
 
In light of the above, and after giving the benefit of the doubt to the Veteran, the Board concludes that the Veteran as likely as not was aboard the USS McMorris    in July 1965 when it entered inland Vietnam, and he is entitled to the presumption of herbicide exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  There is no affirmative evidence demonstrating he was not exposed to herbicides during his service with the USS McMorris in July 1965.  Thus, the Veteran is presumed to have had exposure to Agent Orange under VA regulations, and service connection for lung cancer, coronary artery disease, and diabetes mellitus is granted on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for lung cancer is granted.

Service connection for coronary artery disease is granted.

Service connection for Type II diabetes mellitus is granted.


REMAND

As noted above, the Board finds the Veteran's December 2010 correspondence      to be sufficient to constitute a notice of disagreement with the denial of service connection for bilateral hearing loss.  Accordingly, the Board will remand this issue to the RO for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue is REMANDED for the following:

The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the veteran may have the opportunity to complete an appeal on the issue of service connection for bilateral hearing loss (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


